Case 1:20-cv-01518-RRM-LB Document 44 Filed 06/02/20 Page 1 of 15 PageID #: 85




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


DOGA CANCA,

                         Plaintiff,
                                                        No. 1:20-cv-01518-RRM-JO
          v.

AMAZON.COM, INC.,
          and
AMAZON.COM SERVICES LLC,

                         Defendants.


                      [PROPOSED] STIPULATED PROTECTIVE ORDER

          IT IS HEREBY STIPULATED, pursuant to Rule 26 of the Federal Rules of Civil

Procedure, by and between Plaintiff Doga Canca and Defendants Amazon.com, Inc. and

Amazon.com Services LLC (collectively, the “Parties”), by and through their respective

undersigned counsel of record, that in order to facilitate the exchange of information and

documents which may be subject to confidentiality limitations on disclosure due to federal laws,

state laws, and privacy rights, the Parties respectfully request that the Court sign this Stipulated

Protective Order to govern the production of documents and the conduct of discovery in this

Action.

1.        PURPOSES AND LIMITATIONS

          Disclosure and discovery activity in this Action are likely to involve production of

confidential, proprietary, or private information for which special protection from public

disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

Accordingly, the Parties hereby stipulate to and petition the Court to enter the following

Stipulated Protective Order. The Parties acknowledge that this Order does not confer blanket
Case 1:20-cv-01518-RRM-LB Document 44 Filed 06/02/20 Page 2 of 15 PageID #: 86




protections on all disclosures or responses to discovery and that the protection it affords from

public disclosure and use extends only to the limited information or items that are entitled to

confidential treatment under the applicable legal principles. This Action is likely to involve

Plaintiff’s confidential and sensitive personnel files, payroll records, and medical records, and

Defendants’ confidential and sensitive personnel and employment information, for which special

protection from public disclosure and use for any purpose other than prosecution of this Action is

warranted. Accordingly, to expedite the flow of information, to adequately protect information

the parties are entitled to keep confidential, to ensure that the parties are permitted reasonable

necessary uses of such material in preparation for and in the conduct of trial, to address their

handling at the end of the litigation, and serve the ends of justice, a protective order for such

information is justified in this matter.

2.      DEFINITIONS

        2.1     Action: the above-captioned action.

        2.2     Challenging Party: a Party that challenges the designation of information or

items under this Stipulated Protective Order.

        2.3     “CONFIDENTIAL” Information or Items: information (regardless of how it

is generated, stored or maintained) or tangible things that qualify for protection under Federal

Rule of Civil Procedure 26(c).

        2.4     Counsel (without qualifier): Outside Counsel of Record and In-House Counsel

(as well as their support staff).

        2.5     Designating Party: a Party or Non-Party that designates information or items

that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

        2.6     Disclosure or Discovery Material: all items or information, regardless of the

medium or manner in which it is generated, stored, or maintained (including, among other things,


                                                  2
Case 1:20-cv-01518-RRM-LB Document 44 Filed 06/02/20 Page 3 of 15 PageID #: 87




testimony, transcripts, and tangible things), that are produced or generated in disclosures or

responses to discovery in this matter.

        2.7    Expert: a person with specialized knowledge or experience in a matter pertinent

to the litigation who has been retained by a Party or its counsel to serve as an expert witness or as

a consultant in this Action.

        2.8    In-House Counsel: attorneys who are employees of a party to this Action. In-

House Counsel does not include Outside Counsel of Record or any other outside counsel.

        2.9    Non-Party: any natural person, partnership, corporation, association, or other

legal entity not named as a Party to this Action.

        2.10   Outside Counsel of Record: attorneys who are not employees of a party to this

Action but are retained to represent or advise a party to this Action and have appeared in this

Action on behalf of that party or are affiliated with a law firm which has appeared on behalf of

that party.

        2.11   Party: any party to this Action, including all of its officers, directors, employees,

consultants, retained experts, and Outside Counsel of Record (and their support staffs).

        2.12   Producing Party: a Party or Non-Party that produces Disclosure or Discovery

Material in this Action.

        2.13   Professional Vendors: persons or entities that provide litigation support services

(e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

organizing, storing, or retrieving data in any form or medium) and their employees and

subcontractors.

        2.14   Protected Material: any Disclosure or Discovery Material that is designated as

“CONFIDENTIAL.”




                                                    3
Case 1:20-cv-01518-RRM-LB Document 44 Filed 06/02/20 Page 4 of 15 PageID #: 88




         2.15   Receiving Party: a Party that receives Disclosure or Discovery Material from a

Producing Party.

3.       SCOPE

         The protections conferred by this Stipulated Protective Order cover not only Protected

Material (as defined above), but also (1) any information copied or extracted from Protected

Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3) any

testimony, conversations, or presentations by Parties or their Counsel that might reveal Protected

Material. Any use of Protected Material at trial shall be governed by a separate agreement or

order.

4.       DURATION

         Even after final disposition of this litigation, the confidentiality obligations imposed by

this Stipulated Protective Order shall remain in effect until a Designating Party agrees otherwise

in writing or a court order otherwise directs. Final disposition shall be deemed to be the later of

(1) dismissal of all claims and defenses in this Action, with or without prejudice; and (2) final

judgment herein after the completion and exhaustion of all appeals, rehearings, remands, trials,

or reviews of this Action, including the time limits for filing any motions or applications for

extension of time pursuant to applicable law.

5.       DESIGNATING PROTECTED MATERIAL

         5.1    Manner and Timing of Designations. Except as otherwise provided in this

Stipulated Protective Order (see, e.g., Section 5.2(b) below), or as otherwise stipulated or

ordered, Disclosure or Discovery Material that qualifies for protection under this Order must be

clearly so designated before the material is disclosed or produced.

         Designation in conformity with this Stipulated Protective Order requires:




                                                   4
Case 1:20-cv-01518-RRM-LB Document 44 Filed 06/02/20 Page 5 of 15 PageID #: 89




       (a)     for information in documentary form (e.g., paper or electronic documents, but

excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

Party affix the legend “CONFIDENTIAL” to each page that contains Protected Material. If only

a portion or portions of the material on a page qualify for protection, the Producing Party also

must clearly identify the protected portion(s) (e.g., by making appropriate markings in the

margins). Plaintiff’s medical records, derived from any source, shall be automatically deemed

“CONFIDENTIAL.”

       (b)     a Party or Non-Party that makes original documents or materials available for

inspection need not designate them for protection until after the inspecting Party has indicated

which material it would like copied and produced. During the inspection and before the

designation, all the material made available for inspection shall be deemed “CONFIDENTIAL.”

After the inspecting Party has identified the documents it wants copied and produced, the

Producing Party must determine which documents, or portions thereof, qualify for protection

under this Order. Then, before producing the specified documents, the Producing Party must

affix the “CONFIDENTIAL” legend to each page that contains Protected Material. If only a

portion or portions of the material on a page qualifies for protection, the Producing Party also

must clearly identify the protected portion(s) (e.g., by making appropriate markings in the

margins).

       (c)     for testimony given in deposition or in other pretrial or trial proceedings, that the

Designating Party shall either (1) identify on the record, before the close of the deposition,

hearing, or other proceeding, all protected testimony, or (2) designate the entirety of the

testimony as “confidential” (before the proceedings is concluded) with the right to identify more

specific portions of the testimony as to which protection is sought within 30 days following




                                                 5
Case 1:20-cv-01518-RRM-LB Document 44 Filed 06/02/20 Page 6 of 15 PageID #: 90




receipt of the deposition transcript or the date by which any review by the witness and

corrections to the transcript are to be completed under Federal Rule of Civil Procedure 30.

       (d)     for information produced in some form other than documentary and for any other

tangible items, that the Producing Party shall affix in a prominent place on the exterior of the

container or containers in which the information or item is stored the legend

“CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

the Producing Party, to the extent practicable, shall identify the protected portion(s).

       5.2     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

designate qualified information or items does not waive the Designating Party’s right to secure

protection under this Stipulated Protective Order for such material. Upon timely correction of a

designation, the Receiving Party must make reasonable efforts to assure that the material is

treated in accordance with the provisions of this Order. The Receiving Party shall also promptly

destroy or return the inadvertently produced material, and all copies thereof, and shall retain only

the materials designated as “CONFIDENTIAL.”

6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

       6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

confidentiality as soon as practicable so as not to prejudice or harm the opposing party or

otherwise disrupt the litigation.

       6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution

process by notifying the Designating Party of each designation it is challenging and describing

the basis for each challenge. The parties shall attempt to resolve each challenge in good faith

and must begin the process by conferring directly within 14 days of the date of notification. In

conferring, the Challenging Party must explain the basis for its belief that the confidentiality

designation was not proper and must give the Designating Party an opportunity to review the


                                                  6
Case 1:20-cv-01518-RRM-LB Document 44 Filed 06/02/20 Page 7 of 15 PageID #: 91




designated material, to reconsider the circumstances, and, if no change in designation is offered,

to explain the basis for the chosen designation. A Challenging Party may proceed to the next

stage of the challenge process only if it has engaged in this meet and confer process first or

establishes that the Designating Party is unwilling to participate in the meet and confer process in

a timely manner.

       6.3     Judicial Intervention. If the Parties cannot resolve a challenge without Court

intervention, the Challenging Party shall file and serve a motion challenging confidentiality

within 14 days of the parties agreeing that the meet and confer process will not resolve their

dispute. The burden of persuasion in any such challenge proceeding shall be on the Challenging

Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

unnecessary expenses and burdens on other parties) may expose the Challenging Party to

sanctions. Sanctions will not be pursued where a challenge is resolved through the meet and

confer process set forth herein. All parties shall continue to afford the material in question the

level of protection to which it is entitled under the Producing Party’s designation until the Court

rules on the challenge.

7.     ACCESS TO AND USE OF PROTECTED MATERIAL

       7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed

or produced by another Party or by a Non-Party in connection with this case only for

prosecuting, defending, or attempting to settle this litigation, and for no other purposes and no

other client. Such Protected Material may be disclosed only to the categories of persons and

under the conditions described in this Order. When the litigation has been terminated, a

Receiving Party must comply with the provisions of Section 13 below.

       Protected Material must be stored and maintained by a Receiving Party at a location and

in a secure manner that ensures that access is limited to the persons authorized under this Order.


                                                 7
Case 1:20-cv-01518-RRM-LB Document 44 Filed 06/02/20 Page 8 of 15 PageID #: 92




       7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

ordered by the Court or permitted in writing by the Designating Party, a Receiving Party may

disclose any information or item designated “CONFIDENTIAL” only to:

       (a)     the Receiving Party’s Outside Counsel of Record in this Action, as well as

employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

information for this litigation as well as non-attorney employees of said Outside Counsel of

Record to whom it is reasonably necessary to disclose the information for this litigation;

       (b)     the Receiving Party’s the officers, directors, and employees (including In-House

Counsel) to whom disclosure is reasonably necessary for this litigation;

       (c)     Experts (as defined in this Order) (i) to whom disclosure is reasonably necessary

for this litigation and (ii) who have signed the “Acknowledgment and Agreement to Be Bound”

(Exhibit A), provided that any portion of any Expert Report that reproduces information

designated as CONFIDENTIAL must be redacted if allowed by the Court before the Expert

Report is filed with the Court or must be redacted if otherwise disclosed to any person not bound

by this Agreement;

       (d)     the Court and its personnel;

       (e)     court reporters and their staff;

       (f)     professional jury or trial consultants, mock jurors, and Professional Vendors to

whom disclosure is reasonably necessary for this litigation and who have signed the

“Acknowledgment and Agreement to Be Bound” (Exhibit A);

       (g)     the author or recipient of a document containing the information, or a custodian or

other person who otherwise possessed or knew the information;




                                                  8
Case 1:20-cv-01518-RRM-LB Document 44 Filed 06/02/20 Page 9 of 15 PageID #: 93




       (h)     during their depositions, witnesses in the Action to whom disclosure is reasonably

necessary, unless otherwise agreed by the Designating Party or ordered by the Court. Pages of

transcribed deposition testimony or exhibits to depositions that reveal Protected Material must be

separately bound by the court reporter and may not be disclosed to anyone except as permitted

under this Stipulated Protective Order; and

       (i)     any mediator or settlement officer, and their supporting personnel, mutually

agreed upon by any of the Parties engaged in settlement discussions.

8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
       OTHER LITIGATION

       If a Party is served with a subpoena or a court order issued in other litigation that compels

disclosure of any information or items designated in this Action as “CONFIDENTIAL,” that

Party must:

       (a)     promptly notify in writing the Designating Party. Such notification shall include

a copy of the subpoena or court order;

       (b)     promptly notify in writing the party who caused the subpoena or order to issue in

the other litigation that some or all of the material covered by the subpoena or order is subject to

this Stipulated Protective Order. Such notification shall include a copy of this Stipulated

Protective Order; and

       (c)     cooperate with respect to all reasonable procedures sought to be pursued by the

Designating Party whose Protected Material may be affected.

       If the Designating Party timely seeks a protective order, the Party served with the

subpoena or court order shall not produce any information designated in this Action as

“CONFIDENTIAL” before a determination by the court from which the subpoena or order

issued, unless the Party has obtained the Designating Party’s permission. The Designating Party



                                                 9
Case 1:20-cv-01518-RRM-LB Document 44 Filed 06/02/20 Page 10 of 15 PageID #: 94




 shall bear the burden and expense of seeking protection in that court of its confidential

 material—and nothing in these provisions should be construed as authorizing or encouraging a

 Receiving Party in this Action to disobey a lawful directive from another court.

 9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
        THIS LITIGATION

        (a)     The terms of this Stipulated Protective Order are applicable to information

 produced by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such

 information produced by Non- Parties in connection with this litigation is protected by the

 remedies and relief provided by this Order. Nothing in these provisions should be construed as

 prohibiting a Non-Party from seeking additional protections.

        (b)     If a Party is required, by a valid discovery request, to produce a Non-Party’s

 confidential information in its possession, and the Party is subject to an agreement with the Non-

 Party not to produce the Non-Party’s confidential information, then the Party shall:

                (1)     promptly notify in writing the Requesting Party and the Non-Party that

        some or all of the information requested is subject to a confidentiality agreement with a

        Non-Party;

                (2)     promptly provide the Non-Party with a copy of the Stipulated Protective

        Order in this litigation, the relevant discovery request(s), and a reasonably specific

        description of the information requested; and

                (3)     make the information requested available for inspection by the Non-Party.

        (c)     If the Non-Party fails to object or seek a protective order from this Court within

 14 days of receiving the notice and accompanying information, the Receiving Party may produce

 the Non-Party’s confidential information responsive to the discovery request. If the Non-Party

 timely seeks a protective order, the Receiving Party shall not produce any information in its



                                                 10
Case 1:20-cv-01518-RRM-LB Document 44 Filed 06/02/20 Page 11 of 15 PageID #: 95




 possession or control that is subject to the confidentiality agreement with the Non-Party before a

 determination by the Court. Absent a court order to the contrary, the Non-Party shall bear the

 burden and expense of seeking protection in this Court of its Protected Material.

 10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

 Material to any person or in any circumstance not authorized under this Stipulated Protective

 Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

 unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

 Protected Material, (c) inform the person or persons to whom unauthorized disclosures were

 made of all the terms of this Order, and (d) request such person or persons to execute the

 “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

 11.    PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED MATERIAL

        The production of privileged or work product protected documents, electronically stored

 information (“ESI”), or other information, whether inadvertent or otherwise, is not a waiver of

 the privilege or protection from discovery in this Action or in any other proceeding. If a

 Producing Party identifies produced Disclosure or Discovery Material that it believes is

 privileged, it shall notify the Receiving Party’s counsel in writing, and identify the Disclosure or

 Discovery Material that it claims is privileged. Upon receipt of notification that privileged

 Disclosure or Discovery Material was produced, the Receiving Party shall immediately return

 the Disclosure or Discovery Material claimed to be privileged, and any copies thereof, and

 confirm to the Producing Party in writing that all electronic copies of the document have been

 deleted or otherwise destroyed. The Producing Party shall update its privilege log to reflect the

 Disclosure or Discovery Material that it produced. This paragraph does not constitute a waiver

 of the Receiving Party’s right to challenge the claim of privilege.


                                                  11
Case 1:20-cv-01518-RRM-LB Document 44 Filed 06/02/20 Page 12 of 15 PageID #: 96




 12.    MISCELLANEOUS

        12.1    Right to Further Relief. Nothing in this Stipulated Protective Order abridges the

 right of any person to seek its modification by the Court in the future.

        12.2    Right to Assert Other Objections. By stipulating to the entry of this Stipulated

 Protective Order no Party waives any right it otherwise would have to object to disclosing or

 producing any information or item on any ground not addressed in this Stipulated Protective

 Order. The production of Protected Material shall not constitute an admission or concession by

 the Producing or Designating Party that such Protected Material is relevant or probative of any

 issue or is admissible at any proceedings for any purpose.

        12.3    Publicly Available Materials. Nothing in this Stipulated Protective Order shall

 be deemed in any way to restrict the use of documents or information that are lawfully obtained

 or publicly available to a Party independently from discovery in this Action, whether or not the

 same material has been obtained during the course of discovery in the Action and whether or not

 such documents or information have been designated as Protected Material.

        12.4    Filing Protected Material. Without written permission from the Designating

 Party or a Court order secured after appropriate notice to all interested persons, a Party may not

 file in the public record in this Action any Protected Material. A Party that seeks to file under

 seal any Protected Material must comply with the procedure set forth by the United States

 District Court for the Eastern District of New York, and the Individual Rules of Judge Roslynn

 R. Mauskopf.

 13.    FINAL DISPOSITION

        Within 60 days after the final disposition of this Action, as defined in Section 4, each

 Receiving Party must return all Protected Material to the Producing Party or destroy such

 material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,


                                                  12
Case 1:20-cv-01518-RRM-LB Document 44 Filed 06/02/20 Page 13 of 15 PageID #: 97




 compilations, summaries, and any other format reproducing or capturing any of the Protected

 Material. Whether the Protected Material is returned or destroyed, the Receiving Party must

 submit a written certification to the Producing Party (and, if not the same person or entity, to the

 Designating Party) by the 60 day deadline that affirms that the Receiving Party has not retained

 any copies, abstracts, compilations, summaries or any other format reproducing or capturing any

 of the Protected Material. Notwithstanding this provision, Counsel are entitled to retain one

 archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal

 memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work product,

 and consultant and expert work product, even if such materials contain Protected Material. Any

 such archival copies that contain or constitute Protected Material remain subject to this

 Stipulated Protective Order as set forth in Section 4.

        IT IS SO STIPULATED.




                                                  13
Case 1:20-cv-01518-RRM-LB Document 44 Filed 06/02/20 Page 14 of 15 PageID #: 98
Case 1:20-cv-01518-RRM-LB Document 44 Filed 06/02/20 Page 15 of 15 PageID #: 99




                                              EXHIBIT A

                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

           The undersigned hereby acknowledges that he/she has read in its entirety and understand

 the Stipulated Protective Order that was issued by the United States District Court for the Eastern

 District of New York in the case of Canca v. Amazon.com, Inc. et al., Case No. 1:20-cv-01518-

 RRM-JO. The undersigned agrees to comply with and to be bound by all the terms of this

 Stipulated Protective Order and understands and acknowledges that failure to so comply could

 expose him/her to sanctions and punishment in the nature of contempt. The undersigned

 solemnly promises that he/she will not disclose in any manner any information or item that is

 subject to this Stipulated Protective Order to any person or entity except in strict compliance

 with the provisions of this Order.

           The undersigned further agrees to submit to the jurisdiction of the United States District

 Court for the Eastern District of New York for the purpose of enforcing the terms of this

 Stipulated Protective Order, even if such enforcement proceedings occur after termination of this

 Action.

 Name:

 Job Title:

 Employer:

 Business Address:



 Signature:

 Date:




                                                   15
